Citation Nr: 0417421	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
impingement syndrome of the right shoulder.

2.  Entitlement to an initial compensable rating for 
residuals of a gunshot wound to the right leg.

3.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right foot.

4.  Entitlement to an initial rating in excess of 10 percent 
for lumbar arthrosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1969, and from November 1973 to September 1998.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from June 1999 and January 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In the 
June 1999 rating decision, the RO granted service connection 
for residuals of a gunshot wound to the right leg and 
residuals of a fracture of the right foot, and assigned each 
disability a noncompensable rating, effective October 1, 
1998.  In the January 2000 rating decision, the RO granted 
service connection for impingement syndrome of the right 
shoulder and assigned a noncompensable rating, effective 
October 1, 1998.  Also in the January 2000 decision, the RO 
granted service connection for lumbar arthrosis and assigned 
a 10 percent initial rating, effective October 1, 1998.

In December 2003, the veteran attended a Board hearing at the 
RO in Columbia, South Carolina.  A transcript of the hearing 
has been associated with the claims file.  At the hearing the 
veteran submitted additional evidence in support of his claim 
and waived review of the evidence by the RO.  See Disabled 
American Veterans v. Secretary, 327 F. 3d 1339 (Fed. Cir. 
2003).  

For the reasons stated below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran contends that he is entitled to compensable 
ratings for his right shoulder, right leg and right foot 
disabilities.  He specifically requests a 40 percent rating 
for his right shoulder disability, a 30 percent rating for 
his right leg disability and a 10 percent rating for his 
right foot disability.

At the Board hearing in December 2003, the veteran testified 
that he received treatment from orthopedist, Dr. Ralph 
Salzer, M.D., up to 2002, and from internist, Dr. Kessel, 
thereafter.  A review of the claims file reveals treatment 
records from Dr. Salzer from 1999 to July 2001(which is when 
the veteran underwent right rotator cuff repair), but nothing 
thereafter.  The claims file also reveals just one treatment 
record from Dr. Kessel, dated in November 2003.  It thus 
appears that there are outstanding treatment records that 
must be obtained prior to the Board rendering a decision on 
this appeal.  See 38 U.S.C.A. § 5103A(b).  

In addition, the most recent VA orthopedic exanimation report 
dated in October 2001 is incomplete as it is devoid of range 
of motion studies pertaining to the veteran's right leg and 
foot disabilities, as well as findings regarding functional 
loss.  That is, the report is devoid of any findings 
regarding additional limitation of motion of the right 
shoulder, leg, or foot due to pain, weakness, incoordination 
or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2003); 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the 
veteran should be afforded a new examination.  See 
38 U.S.C.A. § 5103A(d).  Such an examination is especially 
warranted in light of the veteran's October 2001 statement 
that he did not clearly articulate to the October 2001 VA 
examiner the extent of his medical problems due to the fact 
that he had not eaten for many hours prior to the examination 
and was not thinking clearly.   

As noted in the introductory section of this remand, the 
Board finds that the issue of entitlement to an initial 
compensable rating for impingement syndrome, right shoulder, 
arises from the January 2000 decision.  This is contrary to 
the RO's determination that the issue arises from an August 
1999 decision that denied service connection for right 
shoulder pain.  In this regard, the RO's subsequent grant of 
service connection for right shoulder impingement syndrome in 
January 2000 renders any appeal of the August 1999 decision 
moot since the benefit that was sought with respect to the 
August 1999 decision, i.e. service connection for a right 
shoulder disability, has been granted.  38 C.F.R. § 3.103(a).  

Furthermore, appellate review has also been initiated with 
respect to another issue arising out of the January 2000 
decision, that of entitlement to an increased initial rating 
for lumbar arthrosis in excess of 10 percent.  In this 
respect, the veteran submitted a VA Form 9 in February 2000 
along with a copy of his November 1999 notice of 
disagreement.  In the notice of disagreement, the veteran 
disagreed with the denial of "service connection and a 
rating greater than 0% for my right shoulder impairment" and 
the denial of "service connection and a rating decision 
greater than 0% for my Low back strain."  Although not 
entirely clear, these documents can certainly be construed as 
constituting a notice of disagreement to the initial ratings 
assigned by the RO for the right shoulder and low back in the 
January 2000 decision.  

Accordingly, since the RO has not yet issued the veteran a 
statement of the case (SOC) on the issue of entitlement to an 
initial rating in excess of 10 percent for lumbar arthrosis, 
a remand is in order so that the RO may do so.  The SOC must 
summarize the evidence relevant to this issue, the applicable 
laws and regulations, and the reasons that the RO relied upon 
in making its determination.  38 C.F.R. § 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 
10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, this case is REMANDED for the following actions:

1.  Issue to the veteran and his 
representative a statement of the case 
(SOC) addressing the issue of entitlement 
to an initial rating in excess of 10 
percent for lumbar arthrosis.  Along with 
the SOC, furnish to the veteran and his 
representative a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to that issue.  
The veteran is hereby reminded that to 
obtain appellate jurisdiction of this 
issue, a timely appeal must be perfected.  

2.  Review the record and take any 
necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  Ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1).  Adequate 
notification under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."   

3.  Obtain all of the veteran's 
outstanding treatment records from Drs. 
Salzer and Kessel, to specifically 
include all treatment records dated from 
July 2001 to "present".  Follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) regarding obtaining medical 
records from private medical care 
providers.

4.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the current severity of his 
service-connected right shoulder, leg and 
foot disabilities.  The claims file must 
be made available to the examiner(s) for 
review in connection with the 
examination(s).  All examination findings 
should be clearly reported to allow for 
evaluation under applicable VA rating 
criteria.  The examiner(s) should also 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or in coordination associated with 
the right shoulder, leg and foot.  If 
pain on motion is indicated, the 
examiner(s) should note at which point 
pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
physician(s) should indicate whether, and 
to what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner(s) should also express such 
functional loss in terms of additional 
degrees of limited motion.

With regard to the right shoulder, the 
examiner should indicate whether there 
are recurrent dislocations of the 
scapulohumeral joint that are infrequent, 
with guarding of movement only at 
shoulder level.  

With regard to the right leg gunshot 
wound residuals, the examiner should 
indicate whether there is slight, 
moderate or greater injury affecting the 
muscles that function to provide 
propulsion in plantar flexion of the 
foot, stabilization of the arch, flexion 
of the toes, and flexion of the knee.  
These muscles consist of the posterior 
and lateral crural muscles and muscles of 
the calf, that is, triceps surae 
(gastrocnemius and soleus), tibialis 
posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor 
digitorum longus, popliteus, and 
plantaris.

5.  After completion of the above and any 
additional development deemed necessary, 
the case should then be readjudicated in 
order to determine if the veteran's 
claims can be granted.  If any of the 
claims remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




